COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00149-CV


Margaret Kinsley, Individually and on     §   From the 442nd District Court
behalf of Laddie Frances Kinsley,
deceased                                  §   of Denton County (2013-71549-
                                              431)
v.                                        §
                                              April 6, 2017
                                          §
Cartwright's Ranch House, LLC and             Opinion by Justice Walker
John Clayton Cartwright

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Margaret Kinsley, Individually and on

behalf of Laddie Frances Kinsley, deceased, shall pay all of the costs of this

proceeding, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Sue Walker___________________
                                          Justice Sue Walker